Citation Nr: 0433467	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-11 835	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND appended to today's 
decision, which dismisses the claim for service connection 
for a cervical spine disability.  The issue of entitlement to 
service connection for a low back disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify  the veteran if further 
action is required on his part. 


FINDINGS OF FACT

On August 26, 2003, the veteran indicated in a written 
statement and in oral testimony at an RO hearing that he was 
withdrawing his appeal on the issue of entitlement to service 
connection for a cervical spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service 
connection for a cervical spine disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
in writing and by RO hearing testimony on August 26, 2003, 
has withdrawn his appeal for service connection for a 
cervical spine disability and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
service connection for a cervical spine disability and it is 
dismissed.


ORDER

The appeal for entitlement to service connection for a 
cervical spine disability is dismissed.


REMAND

In a February 2002 VA examination report, the examining 
physician opined that the evidence was insufficient to render 
an opinion as to whether the veteran's current low back 
disability at least as likely as not had its origin during 
service or was related to any incident or injury in service.  
The veteran contends that the examiner did not review X-ray 
evidence dated in March 1977, approximately 7 months after 
his discharge from service, indicating that the veteran had 
"narrowing of L4-L5, L5-S1," and further indicated to be 
old and not related to the post-service work injury for which 
he was receiving treatment.  A review of the claims file 
appears to substantiate the veteran's contention.  The 
examiner did not consider a relevant March 1977 treatment 
record, which shows that the veteran was diagnosed with a 
work-related lumbar strain incurred that morning; and was 
noted to have undergone an X-ray examination showing 
narrowing of the lumbosacral spine at L4-L5 and L5-S1, 
described by the treating physician as "probably old, not 
due to this."  Further, the copy of the actual March 1977 X-
ray report showing narrowing at L4-5 and L5-S1 was received 
from the veteran as additional supporting evidence in January 
2003, well after the date of the February 2002 VA examination 
report.  In view of lay evidence of record supporting the 
veteran's assertion that he sustained a back injury while on 
active duty and the X-ray evidence of disc space narrowing so 
soon after service, the Board finds that an additional 
medical opinion is warranted, for the purpose of 
acknowledging and assessing the medical significance of the 
evidence showing old narrowing at L4-5 and L5-S1 revealed by 
X-ray approximately 7 months after discharge from service.  
See 38 U.S.C.A. § 5103A(d).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This should 
include requesting the veteran to provide any evidence in his 
possession that pertains to the claim, particularly in light 
of the additional March 1977 X-ray evidence that he provided 
in March 2003, after a VCAA letter had already been issued 
(in August 2001) and much development, a VA compensation 
examination and initial adjudication of the issue on appeal 
had been conducted.  See 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a low back disability of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the examiner who 
conducted the February 2002 VA examination 
(or another examiner if the prior VA 
examiner is not available) to provide an 
addendum or follow-up medical opinion in 
this case.

If the examiner of whom the follow-up 
opinion is requested determines that 
another physical examination is required 
to answer the questions posed below by the 
Board, a new VA neurological and 
orthopedic examination of the veteran 
should be scheduled.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a March 1977 
treatment record in which the veteran was 
diagnosed with a work-related lumbar 
strain incurred that morning; and was 
noted to have undergone an X-ray 
examination showing narrowing of the 
lumbosacral spine at L4-L5 and L5-S1, 
described by the treating physician as 
"probably old, not due to this," and the 
copy of the actual March 1977 X-ray report 
showing narrowing at L4-5 and L5-S1.

There is post-service medical evidence of 
record that shows that the veteran has 
had significant post-service low back 
injuries.  Therefore, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any aspect of 
the veteran's current low back disability 
is attributable to service, without 
resort to pure or medically unwarranted 
speculation.  If any part of the 
veteran's low back disability is linked 
to service, the examiner should, to the 
extent possible, be as specific as 
possible as to  which part of the 
veteran's current low back disability is 
related to service.

3.  The RO should readjudicate the issue 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.









Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



